DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and related arguments with respect to the 112, 1st and 2nd rejections have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn. 
Applicant’s amendments and related arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, applicant’s amendments have caused the examiner to find new prior art references (US 2012/0283622 to Nath and US 2011/0152979 to Driscoll et al.) that anticipates the new claim language; see below for new 102 rejection.  
Furthermore, the examiner would like to note that the while the 102 rejection of Bornstein is overcome by applicant’s amendments, the only element missing is the use of a light emitting diode, specifically operating at near-infrared wavelengths.  Specifically, Bornstein teaches a laser source (not an LED) operating at the claimed wavelengths for the exact same purpose/treatment.  However, in the same field of endeavor, specifically the treatment of fungal infections with near infrared light, it is 
While the Povolosky reference is no longer being used in the current rejection, the examiner wants to emphasize that this is purely to simplify the rejection, as the same issues explained above, in regards to Bornstein, also apply to Povolosky. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0283622 to Nath.
[Claim 1] Nath discloses a method of treating a fungal infection (abstract; Figs. 5-7) comprising: applying an effective amount of near infrared (NIR) light (Pars 0124-125) emitted from one or more NIR light emitting diodes (LEDs; 541 or 641) from a device (Figs. 5-7) to a treatment area (toenail) having the fungal infection of onychomycosis or 2; Par 0124).  At the very least the minimum power density disclosed by Nath is similar to applicant’s own energy/power level and would therefore provide the same results. Furthermore, It is noted that applicant’s own specification states that this Nath reference teaches “effectively controlling the fungus by irradiating it with light at a wavelength that has no ancillary effects on the patient's health” (Page 6, lines 10-16 of applicant’s own specification). 
[Claim 21] Nath discloses multiple treatment sessions (Par 0079), i.e. exposing the treatment area for at least a second amount of time. 
[Claim 22] Nath discloses a wavelength of 850 nm (Par 0124). 

Claims 1, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0152979 to Driscoll et al.
[Claim 1] Driscoll discloses a method of treating a fungal infection (abstract; Figs. 1-2) comprising: applying an effective amount of near infrared (NIR) light (“one or more near infrared wavelengths”; abstract) emitted from one or more NIR light emitting diodes 
[Claim 21] Driscoll discloses “Irradiation step is performed repeatedly, at predetermined time intervals in the range of hours to days.” (Par 0025)
[Claim 23] Driscoll discloses “one or more” near infrared wavelengths, with 3 different examples (abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0283622 to Nath.
[Claim 3] Nath discloses wavelengths of 850 nm and 940 nm (Par 0124), as well as a wavelength range of 930 to 950 nm (claim 13).  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists… Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” MPEP 2144.05.  Applicant has given no criticality of unexpected result to this specific range of wavelengths.  In fact, applicant’s own specification makes it clear that wavelengths from about 840 nm to about 980 nm provide the desired result.  Also, applicant’s use of “about” throughout the specification makes it clear that slightly higher/lower wavelengths are encompassed in this range.  Therefore, it would have been obvious for one of ordinary skill in the art to choose slightly higher/lower wavelengths than what is explicitly disclosed by Nath, including wavelengths in the range from 870 nm to 930 nm, as a mere optimization of ranges to provide the most effective results for the specific condition/patient being treated. 
[Claim 23] Nath makes it clear that the light emitting diodes can emit different wavelengths of light (0101), including examples of two effective NIR wavelengths or . 

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0152979 to Driscoll et al. 
[Claims 3 and 22] Driscoll discloses a wavelength of 980 ± 30 nm (therefore including 950 nm).  “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” MPEP 2144.05.  Applicant has given no criticality of unexpected result to this specific range of wavelengths.  In fact, applicant’s own specification makes it clear that wavelengths from about 840 nm to about 980 nm provide the desired result.  Also, applicant’s use of “about” throughout the specification makes it clear that slightly higher/lower wavelengths are encompassed in this range.  Therefore, it would have been obvious for one of ordinary skill in the art to choose slightly lower wavelengths than what is explicitly disclosed by Driscoll, including wavelengths in the range from 870 nm to 930 nm, as a mere optimization of ranges to provide the most effective results for the specific condition/patient being treated. 

Claims 1, 3 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0105790 to Bornstein in view of US 2011/0152979 to Driscoll et al.

Bornstein discloses a laser diode as the light source, and therefore fails to teach a light emitting diode.  However, in the same field of endeavor, specifically treatment of nail fungus with light (Abstract of Driscoll), Driscoll discloses “Light radiation source emits near infrared light wavelengths or suitable wavelengths to activate endogenously light absorbing substances present in the microbes or treated tissue. Light radiation sources include coherent and incoherent radiation sources such as laser radiation source, light emitting diodes source and lamp radiation source (incandescent, xenon arc and metal halide lamps).”  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the laser source taught by Bornstein with an LED, as these are 
[Claims 3 and 22] Bornstein discloses “Exemplary embodiments, as noted below may employ multiple wavelength ranges including ranges bracketing 870 and 930 nm, respectively” (Par 0024). 
[Claim 21] Bornstein discloses “Alternatively, the radiation can be delivered in an alternating pattern, in which the radiation in two wavelengths are alternatively delivered to the same treatment site” (Par 0034; Figs. 3A-3D).  This is considered, a first time period (when the first wavelength is delivered) and a second time period (when the second wavelength is delivered).  In a different interpretation, Bornstein discloses that the light therapy is delivered in pulses (Par 0034) which is considered two different time periods, i.e. each pulse is delivered at a different time. 
[Claim 23] Bornstein makes it clear that two different NIR wavelengths are used, i.e. one emitting at 850 nm to 900 nm and another emitting  at 905 nm to 945 nm (Par 0025)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
It is well established in similar fungal infection treatment methods that LEDs and laser sources are alternative equivalents, i.e. substitutable for each other:  US 2009/0234270 to Loebel (Par 0069); US 2012/0319010 to Bornstein (Par 0065) and US 2014/0288621 to Efremkin (Par 0030)
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792